number release date if the treasury tege eo examinations mail stop dal commerce st dallas texas date date tax_year ending taxpayer_identification_number person to contact employee identification_number employee telephone number uil code certified mail - return receipt dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective january 20xx your determination_letter dated march 20xx is revoked the revocation of your exempt status was made for the following reason s organizations described in sec_501 of the internal_revenue_code and exempt from tax under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents or otherwise establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inure to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 and sec_6033 and the regulations thereunder contributions to your organization are no longer deductible under sec_170 organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs qov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely maria hooke director eo examinations enclosure publication department of the treasury ae internal_revenue_service irs tax exempt and government entities exempt_organizations examinations taxpayer identification ‘fication number number form tax_year s ended person to contact id number employee id contact numbers telephone fax manager’s name id number employee id manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years letter rev catalog number 34809f what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely maria hooke director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended 20xx explanations of items issue facts does mandatory for all organizations_exempt_from_taxation under sec_501 of the internal_revenue_code irc if sec_501 of the irc it does not meet the operational requirements does it remain exempt from taxation under meet the operational requirements that are the organization was granted exempt status on march 20xx as a public charity exempt from taxation under sec_501 of the irc the organizations form_1023 application_for exempt status states that its exempt_purpose is to provide a group home for teenage girls that offers life skill training see attached form the organization incorporated on march 20xx as a for profit the organization amended their articles of incorporation as a not for profit entity on february 20xx the purpose clause states it provides a group home for teen girls the organization stated in their form_1023 that they were in the process of beginning operations the organization filed form_990 in 20xx 20xx and 20xx as having no income and no operations the organization has not filed their for 20xx the revenue_agent ra requested a time line for when they were to begin their proposed activities on december 20xx and january 20xx the organization did not respond to either request the ra sent the january 20xx certified mail the post office returned the certified mail unclaimed the ra called the organization on march 20xx march 20xx and march 20xx but was unable to leave a message because the voice mailbox was full law sec_501 of the code provides in part that an organization described in sec_501 are exempt from federal_income_tax sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more purposes specified in such section organizational or operational_test it is not exempt if an organization fails to meet either the tax payers position unknown- about their operational activities has not responded to the revenue agent's inquiry form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer 20xx governments position all organizations_exempt_from_taxation under sec_501 of the irc are required to pass an years organizational and operational_test to begin activities and has not done so provide a time line for when they proposed to begin operations they do not meet the operational requirement that is mandatory per sec_1_501_c_3_-1 was also unable to has had almost conclusion meets the organizational_test it fails the operational even though test the organization had retroactive exempt status from 20xx and has not begun their operations as of the present the organization did not provide a time line indicating they were ever going to begin their activities the service has no choice but to propose revocation of their exempt status for not meeting the operational requirement per sec_1 c - a as of january 20xx the organization is required to report all earnings and expenditures on a form_1120 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
